Citation Nr: 0428050	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  98-12 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a knee disability.  

2.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied service connection for disabilities of the back and 
leg.  The veteran responded by filing a June 1998 Notice of 
Disagreement, and was sent a July 1998 Statement of the Case.  
He then filed a July 1998 VA Form 9, perfecting his appeal of 
these issues.  On his VA Form 9, the veteran requested a 
personal hearing at the RO before a member of the Board.  
Such a hearing was scheduled in March 2000 and again in 
August 2004; however, on each occasion the veteran failed to 
report on his scheduled date, and offered no explanation for 
his absence.  Accordingly, the Board will adjudicate the 
veteran's appeal as if his hearing request had been 
withdrawn.  38 C.F.R. § 20.704(d) (2002).  

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  Competent evidence of a current disability of the 
veteran's knees and/or legs has not been presented.  


CONCLUSION OF LAW

The criteria for the award of service connection for a knee 
and/or leg disability have not been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the July 1998 Statement 
of the Case, the various Supplemental Statements of the Case, 
and the July 2002 RO letter to the veteran notifying him of 
the VCAA, the veteran has been advised of the laws and 
regulations governing the claims on appeal and the evidence 
that he must supply and the evidence that the VA would 
attempt to obtain.  

The Board notes first that the veteran's claims file was lost 
sometime prior to November 1997, and has been reconstructed 
by VA.  Nevertheless, in cases where the veteran's records 
are, through no fault of his own, unavailable, a heightened 
duty exists to assist the veteran in the development of his 
claim.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (where the 
veteran's service medical records have been destroyed or 
lost, there is a duty to advise the veteran to obtain other 
forms of evidence).  In the present case, the RO has 
requested, within November 1997 and July 2002 letters, that 
the veteran submit, or indicate the whereabouts of, any 
evidence relevant to his pending claims, and he has in fact 
done so.  The veteran has reported that subsequent to service 
he received medical care at the VA medical centers in 
Decatur, GA, and Tuscaloosa and Birmingham, AL.  Because VA 
medical treatment has been reported by the veteran, these 
records were obtained.  No private medical records have been 
obtained, as no such evidence has been indicated by the 
veteran.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  For these reasons, his appeals 
are ready to be considered on the merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes the VA to 
make a decision on a claim before the expiration of the 
period during which the veteran may submit any additional 
evidence necessary to substantiate his claim.  This change 
was made effective from November 9, 2000.  Veterans Benefits 
Act of 2003, P.L. 108-183, § 701 117 Stat. 2651 (December 16, 
2003).  In the present case, the appellant was first sent a 
letter in July 2002 detailing the evidence that was necessary 
to substantiate his claims.  The appellant has had over a 
year since this letter was issued to submit additional 
evidence, and he in fact has done so; therefore, there is no 
indication that further delaying adjudication of the 
appellant's appeal would serve his interests.  

Lastly, the Board has considered the U.S. Court of Appeals 
for Veterans Claims' (Court) holding in Pelegrini v. Principi 
[17 Vet. App. 412 (2004)], in which the Court held that 
38 U.S.C.A. § 5103(a) requires the VA to provide notice to 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  In the present case, the 
RO initially considered the claims on appeal in May 1998, 
prior to the passage of the VCAA and the modifications to 
38 U.S.C. § 5103(a) therein.  Subsequent to that initial 
decision and the passage of the VCAA, the RO provided notice 
to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that the VA would attempt to obtain, as has already 
been discussed above.  Finally, the veteran's claim was 
reconsidered on several occasions, most recently in December 
2003, in light of the additional development performed 
subsequent to June 1997.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

The veteran seeks entitlement to service connection for a 
knee disability.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2003).  As with 
any claim, when there is an approximate balance of positive 
and negative evidence regarding any matter material to the 
claim, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The veteran alleges he suffered an injury to his knee while 
exiting a helicopter during service in Vietnam.  The 
veteran's service medical records are negative for any 
diagnosis of or treatment for a knee injury to either leg.  
However, according to the veteran's DD-214, he has received 
both the Combat Infantryman's Badge, indicative of 
participation in combat, and the Purple Heart Medal, 
indicative of combat-related wounds.  Generally, in the case 
of any veteran who served in combat, satisfactory lay or 
other evidence of an injury incurred in service shall be 
accepted as sufficient proof of service incurrence of the 
injury if the evidence is consistent with circumstances of 
service and notwithstanding the fact that there is no 
official record of service incurrence of the injury.  
38 U.S.C.A. § 1154 (West 2002).  

In the present case, the veteran's military decorations 
confirm his participation in combat.  Moreover, his claim of 
a knee injury sustained exiting a helicopter while carrying a 
heavy machine gun is consistent with the circumstances of his 
service.  However, even accepting that the veteran sustained 
such an injury during military service, no evidence of any 
current residuals thereof has been presented; therefore, 
service connection for a knee disability must be denied.  

When the veteran was examined by a VA physician in February 
1998 following receipt of his claim, no mention was made of a 
disability of either leg, to include the knee.  While the 
veteran was noted to have a right foot disability secondary 
to a shrapnel wound sustained during military service, 
service connection has already been awarded for that 
disability.  No other disabilities of either leg were 
reported by the veteran or diagnosed by the VA physician.  
Subsequent VA treatment records are also negative for any 
disability of either knee or leg.  

Central to any claim for service connection is a current 
diagnosis of the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  While the veteran 
has received VA medical treatment for various disabilities 
subsequent to service, these records reflect no current 
diagnosis of any disability of either knee or leg, with the 
except of the veteran's right foot disability which has 
already been afforded service connection.  The February 1998 
VA examination report was negative for any diagnosis of a 
bilateral knee or leg disability.  In the absence of a 
current diagnosis of a disability for which service 
connection may be awarded, service connection for a knee 
disability must be denied.  

The veteran has himself alleged that he has a current 
disability of the knee due to an in-service injury.  He does 
not allege and the record does not show that he is medically 
trained; as a layperson, his statements regarding medical 
etiology and diagnosis are not binding on the Board.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the preponderance of the evidence is against 
the award of service connection for a knee disability, as no 
competent evidence of a current disability has been 
presented.  As a preponderance of the evidence is against the 
award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for a knee disability is 
denied.  


REMAND

The veteran seeks service connection for a low back 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2003).  As was noted 
above, the veteran served in combat during military service, 
and his reports of having sustained a back injury during 
military service are accepted as true by the Board, even if 
such an injury was not indicated within his service medical 
records.  The Board also notes that the veteran was diagnosed 
with degenerative changes and spondylolisthesis of the 
lumbosacral spine on VA examination in February 1998.  He 
also sought VA medical treatment for a back disability in 
February 2000, after injuring his back at work.  Because the 
veteran has presented medical evidence of a current back 
disability, a VA medical examination is required in order to 
determine if his current disability is the result of his in-
service back injury.  The VA has an obligation to obtain such 
an examination when it becomes necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (d) (West 2002).  

Therefore, in light of the above, this claim is remanded for 
the following additional development:  

1.	The veteran should be scheduled for 
a VA medical examination in order to 
determine if he has a current disability 
of the back, and whether such a 
disability is the result of an in-service 
disease or injury.  The claims file, to 
include the service medical records, 
should be reviewed by the examiner in 
conjunction with the examination.  The 
examiner's attention is directed to the 
veteran's February 1998 VA examination 
report  (marked with a yellow tab labeled 
"VAX - ortho 2/98") and his February 
2000 VA outpatient treatment for a back 
disability (marked with a yellow tab 
labeled "VATX - back 2/00").  The 
examination should include any tests 
considered necessary by the examiner.  
After examining the veteran and reviewing 
the claims folder, the examiner should 
address the following questions:
	a) What current disabilities, if 
any, of the back does the veteran 
currently have?  
	b) For every current disability 
identified, is it likely, as likely as 
not, or unlikely that such a disability 
is due to a back injury sustained during 
military service?  If the examiner is 
unable to answer this question without 
resorting to speculation, he/she should 
so state for the record.  
(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)  
The medical basis for all opinions 
expressed should be given, and any 
current diagnoses should be verified with 
reference to clinical findings.  

2.  The RO should review the record and 
ensure that all notification and 
development actions required by the VCAA 
are fully satisfied, as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), 38 C.F.R. § 3.159 (2003), the 
recently enacted Veterans Benefits Act of 
2003, and any other applicable legal 
precedent.  This includes informing the 
veteran of the time he has in which to 
submit additional evidence.  

3.  Thereafter, the RO should again 
consider the veteran's service connection 
claim for a back disability in light of 
any evidence added to the record.  If any 
of the benefits sought on appeal remain 
denied, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
Thereafter, these issues should be 
returned to the Board.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



